DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/22.
Applicant’s election without traverse of claims 1-12 in the reply filed on 4/13/22 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the superposed elastic sheet" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the first sheet" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 1 recites the term “an elastic laminate” in lines 1 and 17. It is unclear if the elastic laminate in line 17 is the same elastic sheet as in line 1 or a different new elastic laminate. For the purpose of examination the examiner interprets the elastic laminate to be the same in both lines 1 and 17.

Claim 9 recites the limitation "first segments" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "second segments" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "first segments" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "elastomeric sheet" in line 14.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curro (US 6884494) in view of Broering (US 2012/0064271).
	Regarding claim 1, Curro teaches a process of making a laminate web comprising drawing a central layer (elastic sheet) (figure 1 #30) comprising a thermoplastic film (column 8 lines 45-55) and stretching it elastically (column 6 lines 47-65). Curro further teaches that first fabric (20) and a second fabric (40) are superposed on either side of the central layer and are made of thermoplastic polymer fibers (column 3 lines 40-42 and column 10 lines 43-54) and then heated (column 4 lines 44-46). The superposed elastic sheet is engaged with a first and second set of ridges (as seen in figure 16 on rollers 232 and 332) which would stretch discrete segments and then allow the laminate to retract (which would happen after the stretching was released) (column 13 lines 20-25).
	Curro does not teach while the elastic sheet is in a stretched state relative to the first direction, engaging the superposed elastic sheet, first fabric and second fabric with an inter-meshing first and second set of ridges wherein the inter-meshing first and second set of ridges (i) stretch discrete segments of the superposed elastic film, first fabric and second fabric in a second direction substantially orthogonal to the first direction, (ii) displace the first sheet in columnar regions extending substantially in the first direction and (iii) forms inter-layer bonds with the first and second fabrics thereby forming a laminate.
	Broering teaches while an elastic sheet is in a stretched state relative to the first direction, engaging the superposed elastic sheet, with an inter-meshing first and second set of ridges (as seen in figure 1) wherein the inter-meshing first and second set of ridges (i) stretch discrete segments of the superposed elastic film, first fabric and second fabric in a second direction substantially orthogonal to the first direction, (ii) displace the first sheet in columnar regions extending substantially in the first direction and (iii) forms inter-layer bonds with the first and second fabrics thereby forming a laminate (paragraphs 6-7, 78 and 83).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Curro such that the stretching process occurs to the elastic laminate as taught by Broering as doing such would improve the bond strength of the layers (paragraph 82).

Regarding claim 2, the teachings of Curro and Broering are disclosed above. Curro further teaches the dimensions of the ridges (column 12 lines 55-65).
The reference do not teach the specific dimensions of the ridges.
It would have been obvious to one of ordinary skill in the art to modify the ridges to whatever dimensions was desired by the user to create the preferred size and shape of the laminate. The best dimensions would have been obvious to find through routine experimentation and this change is size and shape would not produce any new or unexpected results.

Regarding claim 3, the teachings of Curro and Broering are disclosed above. 
The references do not teach the amount of stretching claimed.
It would have been obvious to one of ordinary skill in the art to find the optimal stretching amount through routine experimentation. A user would want to stretch the laminate to achieve the desired shape and bonding strength but not to a point of breaking the laminate. Therefore it would have been obvious to find the right amount to increase efficiency of the process and decrease cost.

Regarding claim 4, the teachings of Curro and Broering are disclosed above. Curro further teaches that the ridges displace the elastic sheet and bonds between the first and second fabric are formed (at location 50) (column 13 lines 36-42).

Regarding claim 5, the teachings of Curro and Broering are disclosed above. Curro teaches that the inter-meshing first and second ridges displace the elastic sheet by substantially continuously tearing the elastic sheet forming band-like segments extending in the machine direction and allowing the band-like segments retract in the second direction (column 13 lines 20-43).

Regarding claim 6, the teachings of Curro and Broering are disclosed above. 
The references do not teach the extension of the band like segments.
It would have been obvious to one of ordinary skill in the art to have the band like segments at any location it was desired by the user. Through routine experimentation one could find the desired amount to create the bonding and shape desired by the user in order create the most efficient product. This change in size/shape and experimentation would not produce any new or unexpected results.

Regarding claim 7, the teachings of Curro and Broering are disclosed above. 
The references do not teach the frequency of the band like segments.
It would have been obvious to one of ordinary skill in the art to have the band like segments at any location it was desired by the user. Through routine experimentation one could find the desired amount to create the bonding and shape desired by the user in order create the most efficient product. This change in size/shape and experimentation would not produce any new or unexpected results.

Regarding claim 8, the teachings of Curro and Broering are disclosed above. 
The references do not teach the weight percentage of the band like segments.
It would have been obvious to one of ordinary skill in the art to have the band like segments at any location it was desired by the user. Through routine experimentation one could find the desired amount to create the bonding and shape desired by the user in order create the most efficient product. This change in size/shape and experimentation would not produce any new or unexpected results.

Regarding claim 9, the teachings of Curro and Broering are disclosed above. As disclosed above in claim 1, Curro teaches that the elastic sheet comprises a thermoplastic film and that first and second ridges (as seen in figure 14) contact the laminate and displace sheet creating first and second regions with first and second segments (column 13 lines 20-43 and figures 10-12).
The references do not teach the claimed segments on the elastic film
It would have been obvious to one of ordinary skill in the art the modify the rollers with the inter-meshing ridges to have any structure that was desired by the user in order to create the desired shaped product with the desired bonding. Through routine experimentation one could have the size or location of the ridges modified to create the desired product, including the claimed configuration, and would not produce any new or unexpected results. Therefore it would have been obvious to one of ordinary skill that an elastic sheet could contain first segments of the elastic film which are strewn with irregular, randomly positioned apertures and second segments of the elastic sheet are substantially devoid of apertures.

Regarding claim 10, the teachings of Curro and Broering are disclosed above. As disclosed above in claim 1, Curro teaches that the elastic sheet comprises a thermoplastic film and that first and second ridges (as seen in figure 14) contact the laminate and displace sheet creating first and second regions with first and second segments (column 13 lines 20-43 and figures 10-12).
The references do not teach micro-furrows in the second direction
It would have been obvious to one of ordinary skill in the art the modify the rollers with the inter-meshing ridges to have any structure that was desired by the user in order to create the desired shaped product with the desired bonding. Through routine experimentation one could have the size or location of the ridges modified to create the desired product, including the claimed configuration, and would not produce any new or unexpected results. Therefore it would have been obvious to one of ordinary skill that an elastic sheet could contain a plurality of micro- furrows extending substantially in the second direction.

Regarding claim 11, the teachings of Curro and Broering are disclosed above.
The references do not teach the softening points of the central and outer fiber layers.
It would have been obvious to one of ordinary skill in the art that the softening of the elastic sheet is lower than the softening point of the thermoplastic fibers. Curro teaches that the central layer is more extensible than the outer layers and therefore would extend by plastic deformation (column 6 lines 47-65). This easier deformation would result from having a lower softening point. 

Regarding claim 12, the teachings of Curro and Broering are disclosed above. Curro further teaches that the heat is applied to the elastic sheet during engagement with the ridges since the ridged roller may be heated (column 11 lines 19-27).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748